     Case 5:18-cv-02201-SB-KK Document 27 Filed 01/21/21 Page 1 of 1 Page ID #:178



                                                                        January 21,2021
1
                                                                            VPC
2
3                                                                         JS-6
4
5
6                                  UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8
        BRUCE DE VILLING, an individual,                   CASE NO. 5:18-CV-2201-SB-KK
9
10      Plaintiff,
                                                           PROPOSED ORDER DISMISSING
11      vs.                                                ACTION WITH PREJUDICE
12      SABERT CORPORATION and DOES 1-100,
13      INCLUSIVE                                          CASE FILED: August 21, 2018

14                   Defendant.
15      ____________________________________
16            The stipulation is approved. The entire action, including all claims and counterclaims stated
17    herein against all parties, is hereby dismissed with prejudice.
18
19       DONE AND ORDERED in Chambers, in Los Angeles, Los Angeles County, California this

20    21st day of January, 2021.
21
22
      Dated: 1/21/2021
23
24
25                                                             Stanley Blumenfeld, Jr.
26                                                            United States District Judge
27
28


                                                       1
                                  ORDER DISMISSING ACTION WITH PREJUDICE
